Case 1:19-cv-00282-LPS Document 19 Filed 09/29/20 Page 1 of 10 PagelD #: 1537

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

DEBORAH SARAGINO,
Plaintiff,
Vv. ; Civ. No, 19-282-LPS

ANDREW M. SAUL, Commissioner of
Social Security Administration,

Defendant.

 

Gary C. Linarducci, Linarducci & Butler, PA, New Castle, Delaware
David F. Chermol, Chermol & Fishman, LLC, Philadelphia, Pennsylvania

Attorneys for Plaintiff

David C. Weiss, United States Attorney for the District of Delaware, Wilmington, Delaware.

Heather Benderson, Special Assistant United States Attorney, Office of the General Counsel,
Social Security Administration, Philadelphia, Pennsylvania.

Brian C. O’Donnell, Acting Regional Chief Counsel, Office of the General Counsel, Social
Security Administration, Philadelphia, Pennsylvania.

Attorneys for Defendant

MEMORANDUM OPINION

September 29, 2020
Wilmington, Delaware

 

 
Case 1:19-cv-00282-LPS Document 19 Filed 09/29/20 Page 2 of 10 PagelD #: 1538

te District Judge:

L INTRODUCTION

Pending before the Court is Defendant’s Motion to Remand to the Social Security
Administration for further proceedings, pursuant to the fourth sentence of 42 U.S.C. § 405(g).
(D.I. 16) Plaintiff, Deborah L. Saragino, opposes Defendant’s motion and requests that the
Court remand the case with directions that she be paid benefits. (D.I. 17) The Court has
jurisdiction pursuant to 42 U.S.C. § 405(g). For the reasons stated below, the Court will grant
Defendant’s motion and remand the case to the Social Security Administration and deny
Plaintiff's request for the payment of benefits.
il. BACKGROUND

Plaintiff filed her Complaint on February 11, 2019, seeking judicial review pursuant to 42
U.S.C. § 405(g) and 42 U.S.C. § 1383(c)(3) of the adverse decision regarding her claims for the
period of disability, disability insurance benefits, and supplemental security income. (D.I. 1)
Defendant filed a certified copy of the transcript of the record, including the evidence upon
which the findings and decisions complained of are based. (D.I. 10) (*Tr.”)

Plaintiff filed an application for Disability Insurance Benefits (“DIB”) on March 6, 2007.
(Tr. 74-76) After her application was denied at the initial and reconsideration levels (Tr. 37-38),
Plaintiff and a vocational expert (“VE”) appeared and testified at a hearing before an
Administrative Law Judge (“ALJ”) on March 11, 2010. (Tr. 799-832) The ALJ issued a
decision finding that Plaintiff was not disabled, and the Appeals Council subsequently denied
Plaintiff's request for review. (Tr. 7-9)

Plaintiff filed an appeal. (See C.A. No. 12-138-LPS-CJB D.I. 1) On December 7, 2015,

the Court remanded Plaintiff's case for further proceedings. Ud. D.I. 19; Tr. 859-932) On
1

 
Case 1:19-cv-00282-LPS Document 19 Filed 09/29/20 Page 3 of 10 PagelD #: 1539

remand, another hearing took place on August 13, 2018, at which Plaintiff and a second VE
testified. (Tr. 1413-51) On October 17, 2018, the ALJ issued a decision that was partially

favorable for Plaintiff, finding that she was disabled from July 10, 2007 (her amended onset
date) through January 2, 2011, but not addressing any period thereafter. (Tr. 838-51, 1416)

Plaintiff then brought this civil action under 42 U.S.C. § 405(g). (DI. 1; D.L 15)
Plaintiff argues that the ALJ failed to “freeze” her date last insured for DIB, despite finding a
period of disability. (D.1. 15 at 3-4) (citing Social Security Programs Operations Manual
(POMS) DI 10105.005) She argues that the error resulted in an unadjudicated period of forty-
two months (i.e., July 2011 through December 2014). Ud)

The Commissioner now agrees that further evaluation of Plaintiff's disability claim is
warranted. (D.I. 16 ]2) Defendant proposes that on remand the Appeals Council refer the case
to an ALJ, with instructions to obtain medical expert testimony regarding Plaintiffs residual
functional capacity for the period beginning January 2, 2011, through the recalculated date last
insured after all prior periods of disability are considered under 20 C.F.R. § 404,130(f). (D.L. 16
43) According to Defendant, the Appeals Council will affirm the period of disability that the
ALI previously granted, from July 10, 2007, through January 1, 2011. Ud) The ALJ will also
offer Plaintiff the opportunity for a new hearing, take further action to complete the
administrative record resolving the above issues, and issue a new decision. (/d.)

Plaintiff proposes instead that the Court remand for an award of benefits, not for further

proceedings.

 

 
Case 1:19-cv-00282-LPS Document 19 Filed 09/29/20 Page 4 of 10 PagelD #: 1540

ll. LEGAL STANDARDS
A. Review of the ALJ’s Findings
The Court must uphold the Commissioner’s factual decisions if they are supported by
“substantial evidence.” 42 U.S.C. § 405(g); see also Monsour Med. Cir. v. Heckler, 806 F.2d
1185, 1190 (3d Cir. 1986). Regardless of “the meaning of ‘substantial’ in other contexts, the
threshold for such evidentiary sufficiency is not high.” Biestek v. Berryhill, 139 8. Ct. 1148,
1154 (2019). Substantial evidence has been defined as “more than a mere scintilla.” Ventura v.
Shalala, 55 F.3d 900, 901 (3d Cir. 1995) (quoting Richardson v. Perales, 402 U.S. 389, 401
(1971)). “It means — and means only ~ such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Biestek, 139 8. Ct. at 1154 (internal quotation marks
omitted), The Commissioner’s findings of fact, if supported by substantial evidence, are
conclusive. See 42 U.S.C. § 405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979),
To determine whether a finding is supported by substantial evidence, however, the district court
must review the record as a whole. See 5 U.S.C. § 706.
The Third Circuit has explained that:
A single piece of evidence will not satisfy the substantiality test if
the [Commissioner] ignores, or fails to resolve, a conflict created
by countervailing evidence. Nor is evidence substantial if it is
overwhelmed by other evidence — particularly certain types of
evidence (e.g., that offered by treating physicians) — or if it really
constitutes not evidence but mere conclusion.
Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983). Thus, the inquiry is not whether the Court

would have made the same determination but, rather, whether the Commissioner’s conclusion

was reasonable. See Brown v. Bowen, 845 F.2d 1211, 1213 Gd Cir. 1988).

 

 
Case 1:19-cv-00282-LPS Document 19 Filed 09/29/20 Page 5 of 10 PagelD #: 1541

In determining whether substantial evidence supports the Commissioner’s findings, the
Court may not undertake a de novo review of the Commissioner’s decision and may not re-
weigh the evidence of record. See Monsour, 806 F.2d at 1190-91. Where the ALJ’s findings of
fact are supported by substantial evidence, a court is bound by those findings, even if the court
would have decided the factual inquiry differently. See Hartranjt v. Apfel, 181 F.3d 358, 360 Gd
Cir, 1999). “Credibility determinations are the province of the ALJ and only should be disturbed
on review if not supported by substantial evidence.” Gonzalez v. Astrue, 537 F. Supp. 2d 644,
657 (D. Del. 2008) (internal quotation marks omitted).

The Court’s review is limited to the evidence that was actually presented to the ALJ. See
Matthews v. Apfel, 239 F.3d 589, 593-95 (3d Cir, 2001), However, evidence that was not
submitted to the ALJ can be considered by the Appeals Council or the District Court as a basis
for remanding the matter to the Commissioner for further proceedings, pursuant to the sixth
sentence of 42 U.S.C. § 405(g). See Matthews, 239 F.3d at 592-93.

B. Remand For Disability Benefits

Section 405(g) of Title 42, United States Code, defines the role of the Court in reviewing
Social Security disability determinations, providing: “The court shall have power to enter, upon
the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the
decision of the Commissioner of Social Security, with or without remanding the cause for a
rehearing.” 42 U.S.C. § 405(g).

“Oftentimes the remedy prescribed by the court is the relief sought . . . by the
Commissioner: a remand for further proceedings. Such relief is specifically authorized by
statute, and given the deference owed to administrative agency decisions, is often appropriate.”

Diaz v. Berryhill, 388 F. Supp. 3d 382, 390 (M.D. Pa. 2019). However, as the plain language of
4

 
Case 1:19-cv-00282-LPS Document 19 Filed 09/29/20 Page 6 of 10 PagelD #: 1542

§ 405(g) indicates, the Court is “not limited to ordering a remand for further proceedings.” Id.
Instead, this Court “may choose to remand to the Secretary for a further hearing or simply ...
award benefits.” Id. (citing Brownawell v. Comm’r of Soc. Sec., 554 F.3d 352, 357-58 (3d Cir.
2008)) (omission in original).

This judgment concerning the proper form of relief in a Social Security appeal rests in the
Court’s sound discretion. See Podedworny v. Harris, 745 F.2d 210, 221 (3d Cir. 1984); see also
Gold y. Sec’y of Health, Educ., & Welfare, 463 F.2d 38, 44 (2d Cir. 1972); Rini v. Harris, 615
F.2d 625, 627 (Sth Cir. 1980); Tennant v. Schweiker, 682 F.2d 707, 710 (8th Cir. 1982); Lewin v.
Schweiker, 654 F.2d 631, 635 (9th Cir. 1981).

[Ijn practice any decision to award benefits in lieu of ordering a

remand for further agency consideration entails the weighing of

two factors: First, whether there has been an excessive delay in the

litigation of the claim which is not attributable to the claimant; and

second, whether the administrative record of the case has been

fully developed and substantial evidence on the record as a whole

indicates that the claimant is disabled and entitled to benefits.
Diaz, 388 F. Supp. 3d at 391. Where both of these conditions have been met, “it is unreasonable
for a court to give the ALJ another opportunity to consider new evidence concerning the
disability because the administrative proceeding would result only in further delay in the receipt
of benefits.” Jd. (internal quotation marks omitted).

In undertaking this two-part analysis, “courts measure th[e] delay both in terms of the
passage of years and by reference to whether there have been prior appeals and remands.” Id.
Courts have found that administrative delays of five years or more in cases involving one or two
prior remands constituted excessive delays triggering consideration of an award of benefits in

lieu of aremand. See, e.g., Brownawell, 554 F.3d at 358 (awarding benefits in case involving

eight years delay and two prior remands); Morales v. Apfel, 225 F.3d 310, 320 (3d Cir. 2000)
; ;

 

 

 
Case 1:19-cv-00282-LPS Document 19 Filed 09/29/20 Page 7 of 10 PagelD #: 1543

(same after ten years and two appeals); Woody v. Sec’y of Health & Human Servs., 859 F.2d
1156, 1162 (3d Cir. 1988) (same after eight years of administrative and judicial proceedings);
Podedworny, 745 F.2d at 223 (same after five and one-half years of proceedings and two
appeals); Nance v. Barnhart, 194 F. Supp. 2d 302, 322 (D. Del. 2002) (same after seven years of
delay in processing first appeal); Schonewolf v. Callahan, 972 F. Supp. 277, 291 (D.N.J. 1997)
(same in case involving six years of delay and two prior remands).

In considering the second step, the Court can award benefits “only when [first] the
administrative record of the case has been fully developed and [second] when substantial
evidence on the record as a whole indicates that the Claimant is disabled and entitled to
benefits.” Gilliland v. Heckler, 786 F.2d 178, 184 (3d Cir. 1986). These requirements may be
met when the Court finds the record to be “extensive and well developed.” Diaz, 388 F. Supp.
3d at 391-92 (internal quotation marks omitted). Likewise these elements may be satisfied if the
Court “concludes that the medical opinion evidence in a case has been fully developed.” See id.
(citing Brownawell, 554 F.3d at 358).

On the other hand,

[ijf the record before the agency does not support the agency
action, if the agency has not considered all relevant factors, or if
the reviewing court simply cannot evaluate the challenged agency
action on the basis of the record before it, the proper course, except
in rare circumstances, is to remand to the agency for additional
investigation or explanation.
Fla, Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985). “The reviewing court is not

generally empowered to conduct a de novo inquiry into the matter being reviewed and to reach

its own conclusions based on such an inquiry.” fd.

 

 
Case 1:19-cv-00282-LPS Document 19 Filed 09/29/20 Page 8 of 10 PagelD #: 1544

“Finally, any evaluation of whether substantial evidence on the record as a whole
indicates that the plaintiff is disabled and entitled to benefits should also take into account the
procedural posture of a case, and particularly which party bears the burden of proof and
production on issues of disability.” Diaz, 388 F. Supp. 3d at 392.

IV. DISCUSSION

Plaintiff argues that remand for an award of benefits, rather than for further proceedings,
is the only appropriate remedy in this case. (D.I. 17) She argues that remand for further
proceedings is unnecessary after twelve years of delay, including two administrative hearings,
two ALJ decisions, one Federal District Court decision, and one Appeals Council remand, (/d. at
1) She also contends that the record is well- and fully-developed, pointing to the 1400-plus-page
record before this Court, including two administrative hearings. (Tr. 799-832, 1412-51)
Moreover, in Plaintiff's view, this record contains substantial evidence of her disability not just
for the period of July 10, 2007, through January 2, 2011, but also beyond. Plaintiff contends that
the ALJ applied the wrong date of last insured, relied on vocational expert testimony that did not
support his finding of non-disability, and failed to follow Agency policy with respect to
Plaintiff's objections. (D.I. 15 at 5-15) To Plaintiff, providing the ALJ with another opportunity
to consider new evidence will only result in further delay in her receipt of benefits. See Diaz,
388 F. Supp. 3d at 399.

Defendant argues that the Court should grant the Motion to Remand in order to allow the
Commissioner to consider the previously unadjudicated period: January 2, 2011, through the
recalculated date last insured for DIB (which the Commissioner acknowledges it must correctly
calculate). (D.I. 18 at 2) (citing N.S. v. Ventura, 537 U.S. 12, 16-17 (2002) (“Generally

speaking, a court of appeals should remand a case to an agency for decision on a matter that

7

 

 

 
Case 1:19-cv-00282-LPS Document 19 Filed 09/29/20 Page 9 of 10 PagelD #: 1545

statutes place primarily in agency hands. ... The agency can bring its expertise to bear upon the
matter; it can evaluate the evidence; it can make an initial determination; and, in doing so, it can,
through informed discussion and analysis, help a court later determine whether its decision
exceeds the leeway that the law provides.”)) Defendant argues that simply because the case has
been pending for twelve years does not entitle Plaintiff to an award of benefits. (D.I. 18 at 2)
(citing Heckler v. Day, 467 U.S. 104, 119 (1984)) To Defendant, the administrative record has
not been fully developed and presently lacks substantial evidence that the claimant is disabled (in
the unadjudicated period) and entitled to benefits. (D.I. 18 at 2) (citing Podedworny, 745 F.2d at
221-22).

The Court has determined that it should grant Defendant’s motion and remand for further
proceedings. The Court does not reach this decision lightly, and recognizes that this case already
involves a dozen years of proceedings and multiple delays. (See Tr. 74-76) This case has
suffered from excessive delay not attributable to the claimant, and it is delay far lengthier than
the delays which in other cases have persuaded courts to award benefits (like the cases cited
above). Nonetheless, the Court finds with respect to the second Diaz factor that the
administrative record is not adequately developed with respect to the period still in dispute and
does not yet contain substantial evidence of Plaintiffs disability during that period. The
administrative record is incomplete with respect to Plaintiff’s residual functional capacity for the
period beginning on January 2, 2011 through the (to be recalculated) date last insured. (D.1. 15
at 3) Plaintiff's opening brief admits that the ALJ did not make findings as to which of
Plaintiff s impairments were severe or non-severe as of January 2, 2011. Ud at 5)

Thus, the Court will grant the Defendant’s Motion in order to allow the Commissioner to

consider the previously unadjudicated period.

 

 
Case 1:19-cv-00282-LPS Document 19 Filed 09/29/20 Page 10 of 10 PagelD #: 1546

Vv. CONCLUSION
For the foregoing reasons, the Court will grant Defendant’s Motion to Remand. (D.I. 16)

An appropriate Order will be entered.

 

 
